Title: [Diary entry: 27 August 1788]
From: Washington, George
To: 

Wednesday 27th. Thermometer at 70 in the Morning—80 at Noon and 80 at Night. Clear Morning with the Wind at No. West—but calm, and warm afterwards. Visited the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole. At the first the same work precisely, as yesterday. At Frenchs the same till the Plows finished breaking up the balks in the Corn—when trying, & finding the Buck Wheat which had been plowed in at this place not sufficiently rotted to cross they went to the Ferry to prepare for and put in Wheat at that Plantation. At Dogue run—the same work going forward as yesterday. And at Muddy hole the same. Mrs. Stuart, Miss Nancy Stuart, a Brother of the Doctors and their children came to Dinner, as did Commodore Brooke. In the evening Doctr. Stuart came.